Name: Commission Regulation (EEC) No 530/92 of 2 March 1992 amending Regulation (EEC) No 474/82 fixing production refunds on cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3. 3. 92 Official Journal of the European Communities No L 58/9 COMMISSION REGULATION (EEC) No 530/92 of 2 March 1992 amending Regulation (EEC) No 474/82 fixing production refunds on cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 1 la (5) thereof, Having regard to Council Regulation (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sectors (3), as last amended by Regulation (EEC) No 3655/90 (4) and in particular Article 6 thereof, Whereas the production refunds on cereals and rice have been fixed by Commission Regulation (EEC) No 47/92 0 ; Whereas a check has shown that Regulation (EEC) No 2424/91 is not identical to that put before the Manage ­ ment Committee concerned for opinion ; whereas there ­ fore it is necessary to correct the said Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 474/92 '1 March 1992' is hereby replaced by '28 February 1992'. Article 2 This Regulation shall enter into force on 3 March 1992. It shall apply from 28 February 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 94, 9 . 4. 1986, p. 6 . (4) OJ No L 362, 27. 12. 1990, p . 33 . 0 OJ No L 53, 28. 2. 1992, p. 44.